People v Garcia-Collado (2017 NY Slip Op 05101)





People v Garcia-Collado


2017 NY Slip Op 05101


Decided on June 21, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2016-03152
 (Ind. No. 1010/15)

[*1]The People of the State of New York, respondent,
vFrank J. Garcia-Collado, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Thomas C. Costello of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered February 16, 2016, convicting him of driving while intoxicated in violation of Vehicle and Traffic Law § 1192(2) and (3), and failing to stay in a designated lane, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the County Court violated its sentencing promise by adding a component to the sentence that was not part of the plea agreement. The defendant, however, did not object to the added component of the sentence when the sentence was imposed, and thus, his claim is not preserved for appellate review (see People v Sirabella, 148 AD3d 1186, 1186; People v Thompson, 105 AD3d 1067, 1067; People v Marinaro, 45 AD3d 867, 868). Under the particular circumstances of this case, we decline to exercise our interest of justice jurisdiction to review the unpreserved claim.
BALKIN, J.P., COHEN, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court